Response to Arguments
As a preliminary matter, the examiner respectfully notes that the claims provided on January 26, 2022 filing are amended, and do not reflect the claim set that was examined in the October 26, 2022 final Office action.
As a result, the Response After-Final Action is not entered. However, to move the prosecution forward, the examiner provides the following.
Were the claims to be entered, then a variety of issues would result:
For example, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claims 2-6 and 12-22 been renumbered claims 1-16.
For example, claims 4 and 6 would improperly depend from themselves.

Regarding applicants’ arguments filed January 26, 2022 have been fully considered but they are not persuasive.
Applicants respectfully submit that the rejections under 35 U.S.C. 103 are overcome by the present claims for at least the reason that no combination of Yamazaki, Kim, Puttaiah, or Lammer teaches or suggests, “a pre-sealed sealing layer adhered to said lead, and wherein a first portion of the second surface of the pouch is adhered to said sealing layer,” as recited in independent claim 6. 

The Office Action asserts that the liquid crystalline polymer film of Kim would have been obvious to substitute with the single-layer film of Yamazaki, since Kim teaches the film acts as a, “barrier to both oxygen and moisture”, and further, because Puttiaiah teaches, “liquid crystal polymers and combinations thereof are known materials used for forming battery cases.” See, Office Action, pg. 4.

a barrier to oxygen and moisture, noted as an associating property in Kim, is not any way equivalent to what is being presently claimed. Further, nowhere in Kim or Yamazaki are these properties conflated in regard to the claimed thermodynamic properties of the subject application. Rather, Applicant’s claimed pre-sealed sealing layer solves the problem of heat transfer by battery leads away from a sealing interface during sealing of applicant’s claimed pouch as described in paragraph [0048] - [0049] of the published application. Applicants respectfully submit that none of the cited references still address the problem of heat transfer away from a sealing interface by metal leads extending across the interface.

Therefore, even assuming, arguendo, that the cited references are properly combinable, it is respectfully submitted that the cited references at least fail to teach, suggest, disclose, or otherwise render obvious “a pre-sealed sealing layer adhered to said lead, and wherein a first portion of the second surface of the pouch is adhered to said sealing layer,” as recited in claim 6. Therefore, it is respectfully submitted that the cited references do not render claim 6 obvious. 

Accordingly, it is respectfully submitted that claim 6 is allowable over the cited references. Claims 2-5 and 12-22 depend from claim 6, includes all recitations thereof, and are therefore allowable for at least the same reasons as presented above. Withdrawal of this rejection is respectfully requested.
(Remarks, at 5:4-6:4, underlining added.)
In response, the examiner respectfully first notes that the combination of art expressly teaches a barrier layer to water transmission that has a water vapor transmission rate overlaps the claimed range, forming a prima facie case of obviousness. See final Office action, at p.5.
Second, the examiner respectfully notes that the argument regarding thermodynamic properties is not commensurate with the scope of the claims, as claimed.
Further the referenced paragraphs of the instant specification refer to benefits associated with the process of making the final product, whereas the claimed invention is an “apparatus” product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723